[Cite as State v. Donahue, 2016-Ohio-8222.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                 :      OPINION

                 Plaintiff-Appellee,           :
                                                      CASE NO. 2015-T-0135
        - vs -                                 :

KATIE CHRISTINE DONAHUE,                       :

                 Defendant-Appellant.          :


Criminal Appeal from the Trumbull County Court of Common Pleas, Case No. 2015 CR
00177.

Judgment: Affirmed.


Dennis Watkins, Trumbull County Prosecutor, and Deena L. DeVico, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Michael A. Partlow, 112 South Water Street, Suite C, Kent, OH 44240 (For Defendant-
Appellant).




COLLEEN MARY O’TOOLE, J.

        {¶1}     Katie Christine Donahue appeals from the judgment of the Trumbull

County Court of Common Pleas, entered on a jury verdict, sentencing her to five years

of community control for possession of drugs, specifically, crack cocaine. Ms. Donahue

contends her conviction is against the manifest weight of the evidence. Finding no

reversible error, we affirm.
       {¶2}   During the evening of March 5, 2015, Patrolman Michael Edwards of the

Warren Police Department observed a car pull away from a suspected drug house in

Warren. He followed; and shortly thereafter, initiated a traffic stop when the car ran a

stop sign. Turning his spotlight on the car, Patrolman Edwards noticed the passenger

leaning over the area between the passenger seat and the central armrest.

       {¶3}   Patrolman Edwards identified the driver as a Mr. Thomas, and the

passenger as Ms. Donahue. He ran a computer check on them, and discovered Ms.

Donahue had an outstanding warrant issuing from the Warren Municipal Court. The

patrolman returned to the car, placed Ms. Donahue under arrest, and had her step out

of the car. He asked her if she had any contraband on her person. She replied she did

– a crack pipe in her pants. The patrolman asked her if she had any crack, which she

denied. During his search of Ms. Donahue the patrolman found a cigarette lighter (but

no cigarettes), a cell phone, and a ripped baggie tip in her pocket. The patrolman later

testified this is a normal container for crack cocaine.

       {¶4}   Lieutenant Gregory Hoso of the Warren Police Department had arrived,

and he took Ms. Donahue to the jail. Patrolman Edwards then asked for and received

permission from Mr. Thomas to search the stopped car. In doing so, he discovered a

crack pipe and a rock of suspected crack cocaine between the passenger seat and the

central armrest. He performed a field test on the rock, which indicated it was crack

cocaine.

       {¶5}   Meanwhile, Lieutenant Hoso had turned Ms. Donahue over to Assistant

Warden (now Lieutenant) Nicole O’Brien, a corrections officer at the Trumbull County

Jail. Lieutenant O’Brien took Ms. Donahue to the bathroom, and had her pull down her




                                              2
pants, revealing a crack pipe, which Lieutenant O’Brien took. Lieutenant O’Brien also

noticed flecks of a white substance on Ms. Donahue’s black underwear. These flecks

fell to the floor, and Ms. Donahue crushed one with her foot.          Lieutenant O’Brien

collected the remaining flecks, and put them on the edge of the sink, before taking Ms.

Donahue out again to Lieutenant Hoso.

      {¶6}    The rock from the car and the flecks from the bathroom floor were turned

over to the Ohio Bureau of Criminal Investigation. Forensic chemist Anna Tabor tested

them, finding they were all crack cocaine.

      {¶7}    Ms. Donahue was indicted for one count of possession of drugs, in

violation of R.C. 2925.11(A) and (C)(4)(a), a fifth degree felony. The matter came on for

jury trial November 2 and 3, 2015. The jury returned a verdict of guilty November 4,

2015. Sentencing hearing went forward November 30, 2015. The trial court filed its

judgment entry of sentence that same day.          Ms. Donahue timely noticed appeal,

assigning a single error: “The appellant’s conviction is against the manifest weight of the

evidence.”

      {¶8}    “‘[M]anifest weight’ requires a review of the weight of the evidence

presented, not whether the state has offered sufficient evidence on each element of the

offense.

       {¶9}   “‘In determining whether the verdict was against the manifest weight of the

evidence, “(* * *) the court reviewing the entire record, weighs the evidence and all

reasonable inferences, considers the credibility of witnesses and determines whether in

resolving conflicts in the evidence, the jury clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial




                                             3
ordered. (* * *)’” (Citations omitted.) * * *” (Emphasis sic.) State v. Schlee, 11th Dist.

Lake No. 93-L-082, 1994 Ohio App. LEXIS 5862, *14-15 (Dec. 23, 1994).

       {¶10} A judgment of a trial court should be reversed as being against the

manifest weight of the evidence “‘only in the exceptional case in which the evidence

weighs heavily against the conviction.’” State v. Thompkins, 78 Ohio St.3d 380, 387

(1997).

       {¶11} With respect to the manifest weight of the evidence, we note that the jury

is in the best position to assess the credibility of witnesses. State v. DeHass, 10 Ohio

St.2d 230, paragraph one of the syllabus (1967).

       {¶12} Ms. Donahue raises two arguments in support of her assignment of error.

The first is that the crack pipe and crack rock found in Mr. Thomas’ car could belong to

someone else – evidently, Mr. Thomas. However, Patrolman Edwards testified he saw

Ms. Donahue leaning into the space between her seat and the central armrest when he

turned his spotlight on the car. This is where the items were found. The jury could infer

that Ms. Donahue place them there.

       {¶13} Second, Ms. Donahue argues that the flecks of crack cocaine found in the

jailhouse bathroom were minimal, and could have come from someone else.               We

respectfully note this argument ignores the fact that Lieutenant O’Brien saw the flecks

fall from Ms. Donahue’s underwear.      Ms. Donahue further seems to imply that the

minimal nature of the crack cocaine involved militates against her conviction.       This

argument was rejected in State v. Teamer, 82 Ohio St.3d 490, 491-492 (1998), where

the court held:

       {¶14} “Accordingly, we find that the quantity of a controlled substance is not a




                                            4
factor in determining whether a defendant may lawfully be convicted of drug abuse, in

violation of R.C. 2925.11(A). As long as there is scientifically accepted testimony from

which a factfinder could conclude beyond a reasonable doubt that a controlled

substance was present, a conviction for drug abuse pursuant to R.C. 2925.11(A) will not

be reversed based on the amount of contraband involved.”

      {¶15} The assignment of error lacks merit.

      {¶16} The judgment of the Trumbull County Court of Common Pleas is affirmed.



DIANE V. GRENDELL, J.,

TIMOTHY P. CANNON, J.,

concur.




                                           5